Citation Nr: 0936022	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) death benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel

INTRODUCTION

The Veteran served in the Philippine Scouts from May 1946 to 
April 1947.  He died in July 1967, and the appellant is 
advancing her claim as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by a 
Regional Office (RO) of the VA.  A notice of disagreement was 
received in July 2008, a statement of the case was issued in 
October 2008, and a substantive appeal was received in 
November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  November 1975 and April 2001 RO determinations denied 
entitlement to VA death benefits; the appellant was notified 
of her appellate rights, but did not appeal any of the 
determinations.

2.  Certain evidence received since the RO's April 2001 
determination is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to death benefits, and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran died in July 1967; the immediate cause of 
death was cerebral injury due to gunshot wound.

4.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

5.  The Veteran's death was not proximately due to or the 
result of a service-connected disability.

6.  The Veteran's service in the Special Philippine Scout did 
not satisfy the requisite service for the appellant's basic 
eligibility for VA death pension benefits.

7.  The appellant's claim for accrued benefits was received 
by the RO in March 2008, more than one year after the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The November 1975 and April 2001 determinations which 
denied a claim of entitlement to VA death benefits are final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's April 2001 determination, and the claim of VA death 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2008).

4.  The Veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).

5.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

The VA must notify claimants of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for VA death 
benefits, it is not necessary for the Board to consider 
whether the RO satisfied the requirements of the VCAA 
relating to petitions to reopen a claim.  All claims will be 
considered on a de novo basis.  

A. Service Connection for the Cause of the Veteran's Death

1. Notice

The record shows that the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal in a March 2008 letter.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that with regard to Dependency and Indemnity 
Compensation (DIC) claims, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

The Board notes that the RO sent the appellant a March 2009 
correspondence that fully complied with Hupp.  Her claim was 
thereafter readjudicated in May 2009 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

2. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Board finds that the record, as it stands, 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  In Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 
VA's duty to obtain a medical opinion under 38 U.S.C. § 
5103A(d) does not apply to a DIC claim, as the applicability 
of this provision is explicitly limited to claims for 
disability compensation.  Moreover, the Board notes that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination.  
Under § 5103A(a), VA only needs to make reasonable efforts to 
assist a claimant in obtaining a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim 
for a benefit."  Here, as will be discussed in greater detail 
below, the Board finds that there is no competent evidence 
suggesting a link between the Veteran's cerebral injury due 
to a gunshot wound and his active service.  Thus, 
notwithstanding the fact that VA had no obligation to obtain 
a medical opinion, the Board finds there was no basis to 
obtain one.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant to notify and assist her have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

B.  Death Pension Claim

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a widow of a veteran who 
is entitled to death pension benefits under the law.  The 
duties to notify and assist are inapplicable where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Nevertheless, in this case, the RO sent correspondence in 
March 2008 which discussed the particular legal requirements 
applicable to the claim.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.

Because it has not been established that the decedent is a 
"veteran" for VA nonservice-connected death pension purposes, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
This case hinges upon the threshold determination as to 
whether the decedent  has recognized service to be considered 
a "veteran" for VA nonservice-connected death pension 
purposes, and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice from VA can change the veteran's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

C.  Accrued Benefits

The VCAA is not applicable to the claim for accrued benefits 
as it involves a question of law, and not the facts of the 
case.  See Manning v. Principi, 16 Vet. App. 534 (2002).

II.  Analysis

A.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
March 2008, and the regulation applicable to her appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In October 1975, the appellant requested VA death benefits.  
In November 1975, the claim was denied.  The appellant was 
informed of the decision and of her appellate rights with 
respect thereto, but she did not file a timely notice of 
disagreement or submit the requested evidence.  Therefore, 
the November 1975 decision became final.  38 U.S.C.A. 
§ 7105(c).  

In November 2000, the appellant filed a claim of entitlement 
to basic eligibility for death benefits.  In support of her 
claim, the evidence of record contained her application, a 
marriage contract, and service records.  In February 2001, 
the RO notified the appellant of what elements must be met in 
order to establish service connection for the cause of the 
Veteran's death, as well as what evidence should be 
submitted.  In April 2001, the RO denied entitlement to death 
benefits on the basis that the appellant failed to submit a 
copy of the Veteran's public record of death and any medical 
evidence regarding the Veteran's death.  The appellant was 
informed of the decision and of her appellate rights with 
respect thereto, but she did not file a timely notice of 
disagreement or submit the requested evidence.  Therefore, 
the April 2001 decision became final.  38 U.S.C.A. § 7105(c).  
Accordingly, entitlement to death benefits may be considered 
on the merits only if new and material evidence has been 
received since the time of the April 2001 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2008, the appellant filed a claim to reopen her 
claim for entitlement to death benefits.  In support of her 
claim, she submitted multiple statements, a marriage 
certificate, a death certificate, and an affidavit signed by 
two people.  As the appellant's claim was previously denied 
based on her failure to submit a death certificate and 
medical evidence, the appellant's evidence constitutes new 
evidence because it verifies the Veteran's death, as well as 
his cause of death.

Therefore, the Board has determined that the evidence 
submitted since the April 2001 decision is new to the record, 
relates to an unestablished fact necessary to substantiate 
the merits of the claim, and raises a reasonable possibility 
of substantiating the claim.  The claim of entitlement to 
death benefits, therefore, is reopened.  38 U.S.C.A. § 5108.  



B.  Merits Analysis

1.  Service Connection for the Cause of the Veteran's Death

In a claim of service connection for the cause of the 
Veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312.  Evidence must be presented 
showing that a service-connected disability is either the 
principal or contributory cause of death.  A service-
connected disability is the principal cause of death when 
that disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The appellant believes that the Veteran's cause of death was 
related to his period of active duty service.  A certificate 
of death on file shows that the Veteran died in July 1967, 
approximately 20 years after separation from service.  The 
immediate cause of death was recorded as a cerebral injury 
due to a gunshot wound, and no underlying causes were given.  
At the time of the Veteran's death, service connection was 
not in effect for any disability.

The appellant submitted an affidavit of two disinterested 
persons, dated in February 2008, which states that they knew 
that the Veteran had died as a result of a gunshot wound in 
July 1967.

In November 2008, VA received a statement from the appellant 
regarding the motive of the person who shot and killed the 
Veteran.  The appellant stated that the known assailant had a 
longstanding grudge against the Veteran because the assailant 
served under the Japanese Imperial Army during World War II.  
The appellant further stated that the assailant wanted to get 
even with the Veteran due to the fact that the Veteran was a 
known veteran in the locality.

Even assuming for discussion purposes that compensation 
benefits may be awarded in such circumstances, the appellant 
has not provided competent evidence in support of her claim.  
The appellant has not provided the assailant's name, evidence 
that the assailant served under the Japanese Imperial Army 
during World War II, a police report (or other evidence that 
would verify who the assailant was), or corroborating 
evidence regarding the longstanding grudge between the 
Veteran and his assailant.  Moreover, it would be pure 
speculation to surmise the psychological state of the 
assailant on the date of the Veteran's death.  Additionally, 
attributing the assailant's motive to Veteran's service in 
the United States Armed Forces during World War II would 
require vast leaps of reasoning and judgment that the Board 
cannot make.

The Board finds that there is simply no basis in law or fact 
with which to grant service connection for the cause of the 
Veteran's death.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  VA law and regulation clearly states that DIC 
benefits can only be provided when a Veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The Veteran's death was clearly due to a homicide.

Moreover, the evidence of record does not show, nor does the 
appellant contend, nor has she identified or submitted any 
competent evidence, that any service related disability was a 
principal or contributory cause of the Veteran's death.  The 
record is completely devoid of any medical evidence that 
relates a disability that manifested in service, or within a 
presumptive period, to the Veteran's cause of death.  The 
record contains no competent evidence that any disability 
that was incurred or aggravated in service caused or 
contributed to the Veteran's death.  Thus, based on the 
medical evidence of record, the Board concludes that any 
service related disabilities were not a principal or 
contributory cause of the Veteran's death.  Therefore, based 
on the medical evidence of record, the Board must also 
conclude that service connection for the cause of the 
Veteran's death is not warranted.  

The Board is sympathetic to the appellant's tragic loss of 
her spouse but may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
As the conditions which caused or contributed to the 
Veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death; therefore, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).
2.  Nonservice-Connected Death Pension Benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits sought, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of the Veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Id.

In this case, the service department has reported that the 
Veteran had service with the Philippine Scouts.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); see also 
Laruan v. West, 11 Vet. App. 80, 82 (1998) (if there is 
reason to believe that information provided to service 
department was erroneous, e.g., misspelled name, VA may be 
required to resubmit request for information to service 
department).  The appellant has made no such allegation to 
require another request for re-certification.  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994); 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.

3.  Accrued Benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in July 1967.  The appellant 
filed a claim for accrued benefits in March 2008.

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Although new and material evidence has been received to 
reopen the claim of entitlement to VA death benefits, 
entitlement to service connection for the cause of the 
Veteran's death, accrued benefits, and nonservice-connected 
death pension benefits are not warranted.



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


